DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-5 and 8-18 under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (JP 2016-160344 A) has been overcome by amendment.
The rejection of claims 6, 7, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (JP 2016-160344 A) in view of Das et al. (US 2016/0251552 A1) has been overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (JP 2005-075877 A) in view of Kuramochi et al. (JP 2016-160344 A).
Regarding claims 1-20, Matsuki et al. disclose: (1) a one-part moisture-curable urethane composition (Abstract; paragraphs 0009-0020; claims 1-10) comprising: 
a urethane prepolymer (A) comprising an isocyanate group (paragraphs 0021-0029); and
a compound (B) being a modified product of an aliphatic isocyanate compound (paragraphs 0033-0037; claim 6: see “trimer of hexamethylene diisocyanate” and “trimer of isophorone diisocyanate” in paragraph 0037 and claim 6);
(4 & 9-11) wherein the modified product of the aliphatic isocyanate compound is a modified product of hexamethylene diisocyanate (paragraph 0037; claim 6: see “trimer of hexamethylene diisocyanate”);
(5 & 12-18) wherein the modified product of the aliphatic isocyanate compound is at least one type of modified product selected from the group consisting of an isocyanurate of the aliphatic isocyanate compound, a biuret of the aliphatic isocyanate compound, and an adduct of the aliphatic isocyanate compound and a triol (paragraph 0037; claim 6);
(6, 19 & 20) further comprising an alkoxysilyl compound (D) comprising an alkoxysilyl group (paragraphs 0030-0032), a content of the alkoxysilyl compound (D) being from 0.08 to 10.2 parts by mass per total 100 parts by mass of the urethane prepolymer (A) and the compound (B) (paragraph 0038); and
(7) wherein the alkoxysilyl compound (D) comprises one or more active hydrogens per molecule, and the alkoxysilyl group comprises at least one type of alkoxy group selected from the group consisting of a methoxy group and an ethoxy group (paragraphs 0030-0032).
The composition of Matsuki et al. is a moisture-curable hot-melt adhesive composition (see Abstract).  Matsuki et al. contemplate the use of additives (see paragraph 0043).  However, (1) a monoalcohol compound (C) comprising a hydroxy group; (3 & 8) wherein a number of carbons in the monoalcohol compound (C) is from 1 to 18.
Kuramochi et al. disclose a similar moisture-curable hot-melt adhesive (see Abstract) formulated with an isocyanate group-containing polyurethane prepolymer (see Abstract; paragraphs 0010-0011).  Kuramochi et al. provide an additive component to suppress foaming during moisture curing (see Abstract; paragraphs 0001 & 0006-0008), which is a combination of an oxazolidine ring compound (see paragraph 0012) and a C1-22 (preferably C2-12) monoalcohol (see paragraph 0013).  The suppressed foaming allows for improved adhesive performance (see paragraphs 0003 & 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the moisture-curable hot-melt adhesive composition of Matsuki et al. with the instantly claimed monoalcohol because: (a) Matsuki et al. contemplate the use of additives; (b) Kuramochi et al. disclose a similar moisture-curable hot-melt adhesive formulated with an isocyanate group-containing polyurethane prepolymer; (c) Kuramochi et al. provide an additive component to suppress foaming during moisture curing, which is a combination of an oxazolidine ring compound and a C1-22 (preferably C2-12) monoalcohol; and (d) the suppressed foaming in Kuramochi et al. allows for improved adhesive performance.
The combined teachings of Matsuki et al. and Kuramochi et al. fail to explicitly disclose: (1) the monoalcohol compound (C) being blended in an amount such that an amount of the hydroxy group in the monoalcohol compound (C) is from 0.025 to 0.4 mol per 1 mol of the isocyanate group in the urethane prepolymer (A); and (2) from 0.15 to 0.23 mol per 1 mol of the isocyanate group in the urethane prepolymer (A).  Rather, Matsuki et al. disclose that their 
(95 weight parts of prepolymer)*(2 NCO groups)/(1,500 mw) = .1267 NCO groups
(4 weight parts of C12- monoalcohol)*(1 OH group)/(186 mw) = .0215 OH groups
.0215/.1267 = .17/1
(95 weight parts of prepolymer)*(2 NCO groups)/(2,000 mw) = .0950 NCO groups
(4 weight parts of C12- monoalcohol)*(1 OH group)/(186 mw) = .0215 OH groups
.0215/.0950 = .23/1
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Matsuki et al. and Kuramochi et al.} with the instantly claimed OH:NCO ratio (from 0.025 to 0.4 mol per 1 mol, and from 0.15 to 0.23 mol per 1 mol) because:  (a) Matsuki et al. disclose that their isocyanate terminated polyurethane prepolymer can have a molecular weight as low as 1,000; (b) Matsuki et al. disclose that their isocyanate terminated polyurethane prepolymer is present in amounts of approximately 92-99.8 wt% of their required components; (c) Kuramochi et al. disclose that the monoalcohol is provided in an amount of 3-6 parts by weight per 100 parts by weight of the prepolymer; and (d) in light of this, this skilled artisan would have expected embodiments featuring lower molecular weight prepolymers and .

Response to Arguments
Applicant’s arguments regarding the previous obviousness rejections over {Kuramochi et al.} and {Kuramochi et al. and Das et al.} (see pages 6-8 of the response filed January 6, 2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kuramochi et al. is no longer being applied as a primary reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 10, 2021